DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, alone or in combination, fail to explicitly disclose a calculation system, comprising: a memory storing processor executable instructions; a first device; and a second device, wherein the first device includes: a first object map generation central processing unit (CPU) configured to execute the processor executable instructions whereby the first object map generation CPU is configured to calculate, using first image information that is image information acquired by the first device, a first object map indicating a type of an object and a position of the object; and a first communication circuit configured to transmit the first object map to the second device, and a detection region information correction CPU configured to acquire a first detection region that is a geographical range of a subject included in the first image information at a plurality of times, and calculate the first detection region at any time; and -2- 7292225.1Applicant: HITACHI, LTD Application No.: 17/102,778 an object map information complementation CPU configured to calculate the first object map at any time by using the first object map at a plurality of times calculated by the first object map generation unit, and the second device includes: a second object map generation CPU configured to calculate, using second image information that is image information acquired by the second device, a second object map indicating a type of an object and a position of the object; and wherein the second device is a second communication circuit configured to transmit, to the first device, information indicating a second detection region that is a geographical range of a subject included in the second image information; and wherein the first communication circuit of the first device is configured to: when receiving the second detection region from the second device, transmit to the second device, the first object map at a time related to the second detection region, calculated by the object map information complementation CPU, the first object map being information of an object included in a common region between the second detection region and the first detection region at the time related to the second detection region, which is calculated by the detection region information correction CPU; and transmit, to the second device, only information of an object included in the second detection region in the first object map, as amended render the claim allowable over prior art.

The closest prior art, fail to explicitly disclose, a calculation system, comprising: a server; and a plurality of terminals, wherein each of the plurality of terminals includes: an object map generation CPU configured to calculate, using acquired image information, an object map indicating a type of an object and a position of the object; and a terminal communication circuit configured to transmit the object map to the server, and the server includes: -5- 7292225.1Applicant: HITACHI, LTD Application No.: 17/102,778 an object map database storing the object map received from the plurality of terminals; and an error determination unit configured to determine correctness of the type of the object included in the received object map by a majority decision based on information stored in the object map database, and notify the terminal from which the object map is transmitted of the determination; and wherein: the terminal communication circuit of a second terminal of the plurality of terminals is configured to transmit, to a first terminal of the plurality of terminals, information indicating a second detection region that is a geographical range of a subject included in the second image information, and the first communication circuit of the first terminal is configured to transmit to the second terminal, only information of an object included in the second detection region in the first object map; and wherein the first terminal further includes: a detection region information correction CPU configured to acquire a first detection region that is a geographical range of a subject included in the first image information at a plurality of times, and calculate the first detection region at any time; and an object map information complementation CPU configured to calculate the first object map at any time by using the first object map at a plurality of times calculated by the first object map generation unit; and -6- 7292225.1Applicant: HITACHI, LTD Application No.: 17/102,778 wherein the communication circuit of the first terminal is configured to, when receiving the second detection region from the second terminal, transmit to the second terminal, the first object map at a time related to the second detection region, calculated by the object map information complementation CPU, the first object map being information of an object included in a common region between the second detection region and the first detection region at the time related to the second detection region, which is calculated by the detection region information correction CPU, as amended render the claim allowable over prior art.

 	The closest prior art, fail to explicitly disclose, a calculation method performed by a calculation system including a first device and a second device, the calculation method comprising: by the first device, calculating, using first image information that is image information acquired by the first device, a first object map indicating a type of an object and a position of the object; and transmitting the first object map to the second device, and by the second device, calculating, using second image information that is image information acquired by the second device, a second object map indicating a type of an object and a position of the object; and comparing the first object map and the second object map; -7- 7292225.1Applicant: HITACHI, LTD Application No.: 17/102,778 transmitting to the first device, information indicating a second detection region that is a geographical range of a subject included in the second image information, and further by the first device: transmitting to the second device, only information of an object included in the second detection region in the first object map; acquiring a first detection region that is a geographical range of a subject included in the first image information at a plurality of times, and calculating the first detection region at any time; calculating the first object map at any time by using the first object map at a plurality of calculated times, and when receiving the second detection region from the second device, transmitting to the second device, the first object map at a time related to the calculated second detection region, the first object map being information of an object included in a common region between the second detection region and the first detection region at the time related to the second detection region, as amended render the claim allowable over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/19/2022